Citation Nr: 1743390	
Decision Date: 09/28/17    Archive Date: 10/10/17

DOCKET NO.  12-20 882A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Amanda Baker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1994 to March 1996.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which denied service connection for bilateral hearing loss.

In June 2016, the Veteran testified during at a Board videoconference hearing at the Montgomery, Alabama RO before the undersigned; a transcript of that hearing is of record.

During the Board hearing the Veteran submitted additional evidence in the form of an August 2011 letter from VA physician, Dr. J.F.R., and a medical article on epididymitis.  He also waived initial AOJ consideration of the evidence.  See hearing transcript, at 12.

In January 2016 and September 2016, the Board remanded the claim to the Agency of Original Jurisdiction (AOJ) for further development, to include affording the Veteran a Board hearing and additional VA examination.  As a Board hearing and adequate VA examination was conducted, the Board finds that there has been substantial compliance with the Board's remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).



FINDINGS OF FACT

1. The Veteran's right ear hearing loss disability was noted on entry into service.

2.  To the extent that there was an increase in severity of right ear hearing loss during service, specific, clear, and unmistakable evidence reflects that the increase was due to the natural progress of the disease.
 
3. Competent, probative evidence establishes that the Veteran does not have current left ear hearing loss to an extent recognized as a disability for VA purposes.


CONCLUSIONS OF LAW

1. Preexisting right ear hearing loss disability noted on entrance examination was not aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1131, 1153, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.307, 3.309, 3.385 (2016).

2. The criteria for service connection for left ear hearing loss are not met.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

The RO's June 2010 notice letter advised the Veteran of the foregoing elements of the notice requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied.

The Board also finds that there has been compliance with the assistance provisions set forth in the law and regulations.  The Veteran's service treatment records are associated with the claims folder, as well as all VA and private treatment records identified by the Veteran.  The Veteran has not identified any additional relevant, outstanding records that need to be obtained before deciding his claim.  Therefore, VA's duty to further assist in locating additional records has been satisfied.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159(c)(4) (2016).

VA also satisfied its duty obtain a medical opinion when required.  A medical opinion was obtained in August 2010 and May 2017.  See 38 U.S.C.A. § 5103A(d) (West 2014); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the Veteran in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

II. Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009). Consistent with this framework, service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including organic diseases of the nervous system such as sensorineural hearing loss, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service. 38 U.S.C.A. §§ 1101(3), 1112(a)(1); 38 C.F.R. §§ 3.307(a) , 3.309(a).  See also VA Adjudication Manual, M21-1, IV.ii.2.B.2.b (defining organic diseases of the nervous system to include sensorineural hearing loss).

For the purpose of applying the laws administered by VA, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; or when the auditory threshold for at least three of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  When audiometric test results at separation from service do not meet the regulatory requirements for establishing a "disability" at that time, a veteran may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service.  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  The threshold for normal hearing is from 0 to 20 decibels.  Id. at 157.

Initially,  the Board notes that the Veteran is already service-connected for tinnitus.  He also contends that he suffers from bilateral hearing loss that is related to in-service noise exposure.  He claims that these symptoms occurred in service and simultaneously with symptoms of tinnitus, which he has experienced from that time to the present.  See Hearing Transcript, at 5-6.

The Veteran's DD Form 214 reflects that his MOS was craftsman.  During the June 2016 Board hearing, the Veteran testified that as a craftsman, his duties included maintenance work around heavy equipment.  The Veteran has provided competent, credible evidence of in-service noise exposure.  The Veteran is competent to testify as to the existence of difficulty hearing.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (stating that "[l]ay testimony is competent . . . to establish the presence of observable symptomatology").  In addition, the Veteran's statements that he experienced significant noise exposure during service is competent, credible, and consistent with the circumstances of his service, in particular his military occupational specialty.  Notably, the same conceded noise exposure was the basis for the grant of service connection for tinnitus.  See 38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a) (each disabling condition for which a veteran seeks service connection must be considered based on factors including the basis of places, types, and circumstances of service as shown by service record).  The remaining issue is whether there is a relationship between any current hearing loss disability and the in-service noise exposure.

An audiological evaluation conducted as part of the Veteran's February 1994 entrance examination revealed pure tone thresholds, in decibels, as follows:




HERTZ


500
1000
2000
3000
4000
RIGHT
0
0
0
10
40
LEFT
5
0
0
0
10

As right ear audiometric tests show 40 decibels at 4000 Hertz frequency, the Board finds that the Veteran had a right ear hearing loss disability at entrance.  See 38 C.F.R. § 3.385.  

The Veteran's February 1996 separation examination noted mild to high frequency right ear hearing loss and revealed puretone thresholds, in decibels, as follows:





HERTZ


500
1000
2000
3000
4000
RIGHT
0
5
0
15
40
LEFT
5
10
5
10
10

During an August 9, 2010 VA authorized examination, audiometric testing revealed puretone thresholds (air conduction), in decibels, as follows:




HERTZ


500
1000
2000
3000
4000
RIGHT
10
10
5
20
30
LEFT
5
5
5
5
10

Speech recognition scores were 98 percent for the right ear and 100 percent for the left ear.  As such, these results indicate no hearing loss disability for VA purposes.  See 38 C.F.R. § 3.385.  The examiner found that there was no current bilateral hearing loss disability.  The examination report noted a history of right ear hearing loss on the Veteran's service entrance examination and concluded that right ear hearing loss was not shown on current testing.  

A subsequent August 18, 2010 VA audiology consult showed moderately severe unilateral hearing loss.  Puretone testing showed right ear normal hearing at 250 Hertz through 2000 Hertz and moderately severe sensorineural hearing loss at 4000 Hz.  Puretone testing for the left ear showed normal hearing at 250 Hertz through 8000 Hertz.  Speech recognition scores were 96 percent for each ear.  No further numeric interpretations were provided.  A diagnosis of unilateral sensorineural hearing loss was provided and the examiner recommended additional testing.

In addition, what appears to be a private October 2010 audiometric test conducted by an audiology trainee is also of record.  The test results are presented in a graph format without numeric interpretation.  The Board notes that, with regard to audiogram results in graph format, in Kelly v. Brown, 7 Vet. App. 471, 474 (1995), the Court held that it was unable to interpret the results of such a graph, because this would constitute a factual finding it is precluded from making. The Court criticized the Board, which does have such fact finding authority, for not discussing the audiological results in that report. Id. In this case, however, the Xs, Os, and other markings are not defined.  Consequently, the graph results cannot be interpreted.  Moreover, clarification of private medical reports is required only when "a private medical report is the only evidence on a material issue, and material medical evidence can no longer be obtained as to that issue, yet clarification of a relevant, objective fact would render the private medical report competent for the assignment of weight." Carter v. Shinseki, 26 Vet. App. 534, 545 (2014), vacated on other grounds by Carter v. McDonald, 794 F.3d 1342 (Fed. Cir. 2015) (citing Savage v. Shinseki, 24 Vet.App. 259, 267-70 (2011)).  Here, there is other evidence on this issue, as shown above and below.  Thus, a remand for clarification of the private audiogram is not required.

The Veteran was afforded a VA examination in May 2017.  Audiological tests revealed puretone thresholds, in decibels, as follows:




HERTZ


500
1000
2000
3000
4000
RIGHT
10
15
25
55
50
LEFT
15
15
10
15
15

Speech recognition scores were 98 percent for each ear.  As such, these results indicate that the Veteran has a right, but not left, ear hearing loss disability for VA purposes.  See 38 C.F.R. § 3.385.  A diagnosis of right ear sensorineural hearing loss was provided.  The examiner opined that right ear hearing loss preexisted service.  Based on a comparison of enlistment and separation audiological tests, the examiner concluded that there were no positive significant threshold shifts.

As noted, the Board finds that a right ear hearing loss disability was noted at service entrance in May 1994, based on audiological tests.  See McKinney v. McDonald, 28 Vet. App. 15, 22 (2016) (the presumption of soundness does not apply when audiometric readings on an entrance examination indicate a hearing loss disability pursuant to 38 C.F.R. § 3.385).

Thus, the presumption of soundness does not apply because right ear hearing loss was noted at entry into active duty service, and therefore, the only issue is whether the preexisting right ear hearing loss was aggravated by such service.  See Horn v. Shinseki, 25 Vet. App. 231, 234 (2012) ("There is a related but distinctly different statutory provision that pertains to cases in which a preexisting condition is noted on an entrance examination and the claimant contends that this condition was aggravated in service.  This provision is known as the 'presumption of aggravation'.")  A preexisting injury or disease will be considered to have been aggravated by active duty service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 ; 38 C.F.R. § 3.306(a).  Clear and unmistakable (obvious or manifest) evidence is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service. 38 C.F.R. § 3.306(b).  These provisions apply to only one situation: where the induction examination notes a preexisting condition that is alleged to have been aggravated.  Horn, 25 Vet. App. at 238 (quoting Wagner, 370 F.3d at 1096) ("[I]f a preexisting disorder is noted upon entry into service . . . the veteran may bring a claim for service-connected aggravation of that disorder. In that case section 1153 applies and the burden falls on the veteran to establish aggravation.")

As to whether the Veteran's right ear hearing loss was aggravated by his active duty service, there was an increase in decibels, from 0 to 5 at 1000 Hertz and from 10 to 15 at 3000 Hz.  Based on a review of the claims file, to include the Veteran's entrance and separation examinations, the May 2017 VA examiner opined that there was "no documentation for permanent positive threshold shifts in the right ear during active service," and the "Veteran's pre-existing right ear hearing loss was not aggravated beyond normal progression in military service."  As the May 2017 VA examiner explained the reasons for his conclusions based on an accurate and comprehensive review of the relevant information in the claims file, including the Veteran's lay statements, his opinion is entitled to substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).  Reading his opinion as a whole and in the context of the evidence of record, he found that any difference in audiometric scores was not significant enough to warrant the conclusion that there was a permanent positive threshold shift and that any increase in severity of the right ear hearing loss was due to the normal progression of the disease, rather than aggravated by service.  See Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012) (medical reports must be read as a whole and in the context of the evidence of record).  Thus, to the extent that the increase of 5 decibels at 1000 and 3000 Hertz constituted an increase in severity of right ear hearing loss, the presumption that this increase was due to aggravation by service was rebutted by a probative, specific, clear, and unmistakable finding that the increase was due to the natural progress of the disease.  Moreover, there is no contrary medical opinion or evidence in the claims file.

The only other evidence is the Veteran's testimony that he believed that his bilateral hearing loss had worsened during and as a result of service.  Lay witnesses are competent to opine as to some matters of diagnosis and etiology, and the Board must determine on a case by case basis whether a veteran's particular disability is the type of disability for which lay evidence is competent.  See Davidson v. Shinseki, 581 F.3d 1313, 1316   (Fed. Cir. 2009).  While the Veteran is competent to describe hearing loss during service, the question of whether his preexisting right ear hearing loss was aggravated by service is a statement as to a complex medical matter that is of the type that the courts have found beyond the competence of a lay witness.  Compare Jandreau, 492 F.3d at 1376 (lay witness capable of diagnosing dislocated shoulder); Barr v. Nicholson, 21 Vet. App. 303, 308-9 (2007) (lay person competent to identify varicose veins); Falzone v. Brown, 8 Vet. App. 398, 403 (1995) (lay person competent to testify to pain and visible flatness of his feet); with Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant"); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Jandreau, 492 F.3d at 1377, n.4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  See also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge). The Veteran's statements are therefore not competent in this regard.

As the Veteran's right ear hearing loss was noted when he was examined, accepted, and enrolled for active duty service, the presumption of soundness is not for application.  As the only basis for service connection in this situation would be due to aggravation of the preexisting right ear hearing loss, and clear and unmistakable evidence reflects that any increase in the severity of right ear hearing loss was due to the natural progress of the disease, entitlement to service connection for right ear hearing loss is not warranted.

As for the Veteran's left ear, audiometric scores at entrance were between 5 and 10 decibels, and therefore considered normal.  Hensley, 5 Vet. App. at 160.  Thus, as for the left ear, the Veteran was presumed sound at entry into service.  38 U.S.C.A. § 1111.

However, the above-cited evidence does not establish left ear hearing loss to an extent recognized as a disability for VA purposes, and no contrary, competent evidence establishing left ear hearing loss disability has been presented or identified.  See 38 C.F.R. § 3.385.  Thus, notwithstanding the Veteran's conceded in-service noise exposure,  the current disability requirement has not been met.  To the extent that the Veteran has alleged he has a left ear hearing loss disability, the determination as to whether there exists hearing loss to an extent recognized as a disability for VA purposes is governed by the requirements of 38 C.F.R. § 3.385, which does not authorize a finding of a hearing loss disability when pure tone thresholds and/or speech recognition scores fail to meet the requirements of the regulation.  Although the Veteran has reported complaints of bilateral hearing loss, the Board is bound by the testing results and has no discretion in this regard.  There are no audiometric data reflecting audiometric readings or speech recognition scores required by the applicable regulation to establish a left ear hearing loss disability.  On the contrary, February 1996 separation examination audiometric tests showed normal left ear hearing.  Further, throughout the claim period, audiometric tests have continued to show normal left ear hearing.  See August 2010 VA-authorized and May 2017 VA examination reports.

Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1131. Thus, where, as here, competent, probative evidence establishes that the Veteran does not have a left ear hearing loss disability for which service connection is sought, there can be no valid claim for service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225   (1992).  As such, service connection for left ear hearing loss must be denied because the first criterion for an award of service connection-evidence of a current disability upon which to predicate such an award-has not been met.

In addition, the Board notes that there are circumstances in which certain listed chronic diseases are presumed service connected if they manifest within one year of separation from service, and that organic diseases of the nervous system such as hearing loss are among those listed diseases.  38 U.S.C.A. §§ 1101 (3), 1112(a)(1), 1113; 38 C.F.R. §§ 3.307(a), 3.309(a).  Significantly, however, the statute provides that presumptive service connection is warranted for a chronic disease "becoming manifest" to a degree of 10 percent or more within a year of separation from service.  38 U.S.C.A. § 1112(a)(1).  The above evidence reflects that the Veteran's right ear hearing loss did not "become manifest" within a year of separation from service.  Rather, right ear hearing loss became manifest prior to service.  As for the left ear, the Veteran does not have a current hearing loss disability.  Thus, a compensable left ear hearing disability did not manifest within a year of separation.  Therefore, the laws and regulations relating to presumptive service connection are not for application.

For the foregoing reasons, the preponderance of the evidence is against the claim for service connection for left hearing loss.  The benefit of the doubt doctrine is thus not for application in this regard.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.
As to the right ear hearing loss, this disorder was noted at entry into service, and the evidence clearly and unmistakably shows that any increase in its severity was due to the natural progress of the disease.  Entitlement to service connection for bilateral hearing loss is therefore not warranted.

ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


